Sognier, Judge.
Appellant was convicted of aggravated assault and contends on appeal the evidence was insufficient to support the verdict. Briefly stated, the evidence disclosed that Joe Butts, a 65-year-old cab driver, picked up appellant as a passenger and drove him to a house designated by appellant as his destination. Butts stopped the cab; appellant reached around and placed a butcher knife at Butts’ throat, stating that he (appellant) was going to cut off Butts’ head and rob him. Butts grabbed the knife; appellant pulled it out of Butts’ hand and stabbed him in the back. Butts grabbed a pistol he kept in his cab and shot appellant in the chest. Appellant testified that as he was getting out of the cab Butts reached for his gun and appellant grabbed Butts’ wrist; in the ensuing struggle Butts shot appellant, who then picked up the butcher knife lying on the seat beside Butts and stabbed him.
The weight of the evidence and credibility of witnesses are questions for the triers of fact. State v. Smith, 134 Ga. App. 602 (215 SE2d 345) (1975). This court passes on the sufficiency of the evidence, not its weight (Dillard v. State, 147 Ga. App. 587, 588 (249 SE2d 640) (1978)), and we find the evidence in the instant case more than sufficient to sustain the verdict. We find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s *788guilt beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
Decided October 2, 1981.
Robert M. Boulineau, for appellant.
Joseph E. Briley, District Attorney, Reginald Bellury, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.